Citation Nr: 1601660	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to herbicide exposure, and to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to October 1987, including in-country service in the Republic of Vietnam.  See December 2007 VA memorandum.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran filed a Notice of Disagreement (NOD) in March 2008 and the RO issued a Statement of the Case (SOC) in December 2008.  Thereafter, the Veteran perfected a timely appeal with the filing of a VA Form 9 (substantive appeal) in February 2009.

This appeal was previously before the Board in November 2012 and April 2015.  The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development, most recently for a VA medical opinion.  The matter is once again before the Board for appellate consideration of the issues on appeal.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDING OF FACT

Sleep apnea was not present during service or for many years thereafter, and is not shown to be causally or etiologically related to any injury, illness, or incident during service, or to service-connected disability.



CONCLUSION OF LAW

Sleep apnea, to include as secondary to PTSD, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

A standard letter sent in June 2006 satisfied the duty to notify provisions.  The letter fully addressed the notice requirement in its entirety, which was sent to the Veteran prior to the initial adjudication in March 2007.  The letter informed the Veteran of what evidence was required to substantiate his claims, both on direct and secondary bases, and of his and the VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in June 2006, VA provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  VA successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The service treatment records have been obtained.  Post-service VA and private records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided VA medical examinations, including opinions, in February 2013 and May 2015.  These VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, VA's duty to assist has been met.

In April 2015, the Board remanded this matter to the AOJ in order to obtain an expert opinion regarding direct and secondary causation of the Veteran's sleep apnea in relation to his service-connected PTSD.  The Veteran was afforded a VA examination in May 2015 which addressed all remand directives and inquiries, including a thorough review of the case file and a discussion of the article submitted by the Veteran.  See May 2015 VA examination.  Thus, the Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order). The Veteran presents no allegation that he has any evidence in his possession, which is needed for full and fair adjudication of this appeal.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II.  Service Connection

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the nexus between a sleep disorder to a service connected disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to address the question of whether the Veteran's service-connected disabilities caused or aggravated his sleep disorder and hypertension.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 


Sleep Disorder

The Veteran is seeking entitlement to service connection for obstructive sleep apnea.  He contends that his sleeping problems began during his active duty, and alternatively that the current illness is due to his service-connected PTSD.  See March 2008 NOD ("I had sleep apnea most of my military career and even more so after I returned from Vietnam...Maybe without the PTSD I would not have the sleep problem.")

Facts

The Veteran's service records were reviewed.  His enlistment examination from February 1961 did not indicate any pertinent abnormalities.  See February 1961 Report of Medical Examination.  There were no documented symptoms, treatment, or diagnoses of sleep-related problems during service.  The Veteran's discharge physical from October 1987 reflects no pertinent medical issues regarding his sleeping or breathing.  See October 1987 Report of Medical Examination; see also September 1987 Report of Medical History ("Frequent Trouble Sleeping...No").

Post-service private medical records indicate that the Veteran was seen for "snoring" and restless sleep/breathing issues in February 2004.  See February 2004 Dr. J.T. note.  Thereafter, in March 2004, the Veteran was referred to a sleep lab and participated in a sleep study.  See April 2004 CJW Medical Center.  He was diagnosed with sleep apnea and prescribed the use of a CPAP mask.  Id.  A follow-up treatment in August 2004 indicates that the Veteran began wearing the mask a "week ago," and reported a positive impact on his sleep.  See August 2004 Dr. J.T. note.  Following his 2004 treatment, VAMC records indicate that the Veteran next sought assistance for his sleep in July 2006, reporting that he "had a sleep study about 1 year ago...[and] cannot remember where he was studied."  See July 2006 VAMC Sleep Consult.  The Veteran indicated snoring, breathing and feeling "a little sleepy," despite his "put[ting] on the CPAP nightly." Id. ("checked his CPAP machine...only registered...very low usage...in the past year.")  The Veteran attended another sleep clinic in September 2006, and was diagnosed with "mild obstructive apnea," and encouraged to sleep supine and lose weight.  See September 2006 VAMC Sleep report.  A November 2009 VAMC Sleep Medicine note indicates that the Veteran's "OSA management is better and that he is using CPAP" on a nightly basis at 5cm, as prescribed in 2006.  See November 2009 Sleep Medicine Note ("mild severity OSA controlled...he is happy with his interval improvement.")  

In August 2010, the Veteran submitted an opinion from his treating VAMC sleep clinic neurologist who noted his currently controlled "history of sleep apnea."  See August 2010 Sleep Clinic note.  The physician also noted that the Veteran did not have any risk factors such as smoking, alcohol, or uncontrolled weight, but that he suffers from insomnia and nightmares "secondary to PTSD."  Id.  No etiology or rationale was stated in this opinion.

The Veteran was first afforded a VA examination for his sleep disorder in February 2013.  See February 2013 VA examination.  Following a review of the Veteran's case file and an in-person examination, the examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was incurred in or caused by military service.  Id.  As a rationale, the examiner stated, "I do not see anywhere in [the claims file] service records that sleep apnea existed while in service."  Id.  As discussed in the Board's April 2015 remand decision, the examiner did not provide any additional reasoning; nor did he address the Veteran's own history of experiencing symptoms typical of sleep apnea since military service.  Id.  

In February 2015, the Veteran's representative submitted a December 2012 National Institutes of Health study.  See February 2015 The American Legion brief.  The representative argued that this article provides support to the Veteran's theory that his service-connected PTSD has caused or made worse his obstructive sleep apnea.  Id.  

In May 2015, the Veteran was afforded his most recent VA examination for his sleep disorder.  See May 2015 VA examination.  Regarding direct service connection, the examiner concluded that the Veteran's sleep apnea was "less likely than not" related to his service because "it is unlikely that he had sleep apnea symptoms at that time."  Specifically, the examiner identified that the Veteran responded "No" as to the question of sleep trouble on his September 1987 retirement self-report, and the following examination was likewise negative for any sleep issues.  Id.  The examiner also cited to the Veteran's July 2006 VAMC sleep treatment note, identifying that the Veteran "could not recall the details of his sleep condition," and "rarely used the CPAP machine."  Id.   Regarding secondary connection, the examiner noted the NIH article cited to in the representative's brief, identifying that "PTSD was associated with poor adherence to CPAP."  Id.  The examiner opined that the article did not "imply that PTSD caused OSA (obstructive sleep apnea) or worsens OSA," rather the article identifies that veterans with PTSD do not comply with the suggested treatment, namely issues with wearing the mask as advised.  Id. 

Analysis

Given the evidence of record, the Board finds that service connection for a sleep disorder is not warranted on either a direct or secondary basis.  Initially, sleep apnea is not a presumptive disorder pursuant to 38 C.F.R. § 3.309.  As such, service connection for sleep apnea on a presumptive basis is not warranted. 

Regarding direct service connection, the Veteran has a current diagnosis of obstructive sleep apnea, as evidenced by the May 2015 VA examination.  Thus, the first element under Shedden satisfied.  However, the record does not show that his sleep disorder began in service.  Rather, as per the March 2004 treatment records, the Veteran's sleep disorders began around 2004, nearly 20 years after military service.  Thus, the second element under Shedden is not met.  Moreover, the third element, a causal nexus, is lacking.  The Board finds that the May 2015 VA examiner conducted a thorough review of the Veteran's file and provided adequate rationale for the opinion that the Veteran's obstructive sleep apnea was not related to service.  Specifically, the May 2015 examiner found that there was no evidence of any service-related disability or treatment of sleep disorder during service or soon thereafter.  Moreover, the examiner explained that the Veteran specifically denied any sleep issues upon his 1987 discharge, and did not seek treatment until 2006.  For these reasons, the May 2015 opinion by the VA examiner is afforded great probative value and the Board finds that service connection cannot be awarded on a direct basis for the Veteran's sleep apnea.

With regard to the Veteran's claim that his sleep apnea is secondary to his service-connected PTSD, the May 2015 VA examiner specifically debunked the sole medical treatise offered in support of the Veteran's claim, thus rendering moot any argument regarding aggravation.  The Board notes the August 2010 VAMC sleep clinic neurologist's statement concerning the Veteran's PTSD and sleep apnea, however, as noted above this statement offered no opinion, etiology, or any rationale that could have been addressed, thus this "opinion" has no probative value and need not to have been addressed by either VA examiner.  As the VA examiners, especially the May 2015 VA examiner, offered clear conclusions with supporting data as well as reasoned medical explanations, the Board accords great probative weight to their opinions.  See Nieves-Rodriguez, supra. 

While the Veteran contends that his sleep disorders are secondary to his PTSD, the Board accords his statements regarding the etiology of these disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the sleep disorder has multiple potential etiologies, expert testimony is necessary to establish causation.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, as identified by the May 2015 VA examiner, the Veteran explicitly stated at the time of his retirement that he did not suffer from any sleep troubles.

Therefore, based on the foregoing, the Board finds that service connection for sleep apnea is not warranted on a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for obstructive sleep apnea, is denied.


REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's claim.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, a remand is required to provide the Veteran with a VA addendum opinion for his claimed hypertension.

The Veteran has been afforded examinations in 2013 and 2015.  The May 2015 adequately addressed contentions regarding direct and secondary connection.  However, the Veteran has also contended that his high blood pressure was caused by his exposure to herbicides.  See August 2006 Veteran correspondence ("Headaches, high blood pressure, and high cholesterol are by products of Agent Orange").  

The Board notes that the National Academy of Sciences  (NAS) Institute of Medicine 's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924 -01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333  (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association."  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").

The Veteran's Vietnam service is conceded, therefore, exposure to herbicides is presumed.  See DD214 (Vietnam Campaign Medal w/4 bronze service stars ) see also October 2008 PTSD Stressor decision ("Veteran's unit, 101 Admin Co 101st ABN Div in Phu Bai beginning July 29, 1970").  The Board also notes that the Veteran has a current diagnosis of hypertension as evidenced by the May 2015 VA examination, and experienced intermittent episodes of high blood pressure while on active duty.  See 2015 VA examination; see also February 1976 chronological record of medical care.  Accordingly, upon remand, an addendum opinion to the 2015 VA examination must be provided in which the examiner must fully consider the relationship between the Veteran's conceded herbicide exposure to the Veteran's hypertension and sufficiently explain the opinion with a well-reasoned medical explanation.  See Nieves- Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. at 124. 

In addition, the May 2015 VA examiner considered the September 2010 statement from the Veteran's private physician P.S. when providing the opinion regarding secondary service connection to PTSD.  See May 2015 VA examination.  However, the July 2010 statement of VAMC treating physician M.K. and the January 2013 statement of VAMC PTSD Team Director J.B. were not considered in the May 2015 report.  Upon remand, the examiner is asked to supplement the May 2015 opinion regarding secondary service connection in light of the M.K. and J.B. statements.

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c)  (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate updated treatment records

2.  Provide the Veteran with an addendum opinion to the 2015 VA examination in which the issue of 
 aggravation of the Veteran's hypertension by his 
 service-connected PTSD is discussed.  If the 2015 examiner is no longer available, provide the claims file to an examiner of similar background  and skill. The entire claims file (i.e., both the paper claims file and any electronic medical records) should  be made available to and be reviewed by the examiner,  and it should be confirmed that such records were  available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper  claims file so they can be available to the examiner for  review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is requested to provide an opinion, 
 in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability)  that the Veteran's hypertension was related to military service, to include as due to exposure to herbicides during his active-duty tours in the Republic of Vietnam.  The examiner is asked to specifically comment on the Veteran's in-service episodes of high blood pressure and chest pain, and their possible relationship to herbicide exposure.

Whether it is at least as likely as not (i.e., 50 percent or greater) that the Veteran's present hypertension, is related to his service-connected PTSD.  With regard to this opinion, the examiner must consider the July 2010 and January 2013 opinions given by doctors M.K. and J.B. The examiner should explain how the evidence supports or contradicts the Veteran's theory that his service-connected PTSD caused or made worse his hypertension.  The examiner should specifically address whether hypertension has worsened because of PTSD to the point that medication is now required for control.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


